MEMORANDUM **
Elsa Fernandez, a native and citizen of Peru, petitions for review of the decision of the Board of Immigration Appeals (“BIA”) summarily affirming the immigration judge’s (“IJ”) denial of her applications for withholding of removal and for relief under the Convention Against Torture (“CAT”). We have jurisdiction pursuant to 8 U.S.C. § 1252. We review for substantial evidence, Malhi v. INS, 336 F.3d 989, 992 (9th Cir.2003), and we deny the petition.
Petitioner contends that the IJ’s decision was arbitrary and contrary to the evidence presented. We disagree. We conclude that substantial evidence supports the IJ’s denial of withholding of removal because petitioner failed to establish a clear probability that, upon return to Peru, she would be persecuted on account of one of the five enumerated grounds. See Ghaly v. INS, 58 F.3d 1425, 1428-29 (9th Cir.1995).
Substantial evidence also supports the IJ’s denial of relief under the CAT because petitioner failed to demonstrate that it is more likely than not that she will be tortured if returned to Peru. See Malhi, 336 F.3d at 993.
Petitioner’s contention that the BIA’s summary affirmance without opinion violates due process is foreclosed by Falcon Carriche v. Ashcroft, 350 F.3d 845, 850-51 (9th Cir.2003).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided-by Ninth Circuit Rule 36-3.